FILED
                           NOT FOR PUBLICATION
                                                                           MAY 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NISENAN TRIBE OF THE NEVADA                      No. 14-15541
CITY RANCHERIA; et al.,
                                                 D.C. No. 5:10-cv-00270-JF
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

SALLY JEWELL, in her official capacity
as Secretary of the Interior; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                             Submitted May 13, 2016**
                              San Francisco, California

Before: WARDLAW, PAEZ, and BEA, Circuit Judges.

      Plaintiff-Appellants, The Nisenan Tribe of the Nevada City Rancheria,

Richard Johnson, and other individual members of the Nevada City Rancheria


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“Appellants”), assert that the district court erred in dismissing their claims with

prejudice on the grounds that such claims were time-barred under the

Administrative Procedure Act’s (“APA’s”) six-year statute of limitations. See 28

U.S.C. § 2401. We find no error in the district court’s analysis, and we affirm.

                                           I.

      The district court did not err in granting Appellant’s Rule 60(a) motion to

correct a clerical error in the 1983 Stipulation for Entry of Judgment (the

“Stipulation”) in the Hardwick action nunc pro tunc,1 rather than as of the date of

the court’s March 7, 2014 order. To the extent Appellants are challenging the

district court’s jurisdiction to enter such order nunc pro tunc, our review is de

novo. See United States v. Sumner, 226 F.3d 1005, 1009 (9th Cir. 2000). To the

extent Appellants challenge the district court’s exercise of its discretion to issue an

order nunc pro tunc, we review the court’s ruling for abuse of discretion. Atkins v.

Wain, Samuel & Co., 69 F.3d 970, 973 (9th Cir. 1995).

      A court’s jurisdiction to enter an order nunc pro tunc “is limited to making

the record reflect what the district court actually intended to do at an earlier date,



      1
       “Nunc pro tunc signifies now for then, or in other words, a thing is done
now, which shall have the same legal force and effect as if done at [the] time when
it ought to have been done.” United States v. Allen, 153 F.3d 1037, 1044 (9th Cir.
1998) (quoting Black’s Law Dictionary 964 (5th ed. 1979)).

                                           -2-
but which it did not sufficiently express or did not accomplish due to some error or

inadvertence.” Sumner, 226 F.3d at 1010. Appellants asserted in their motion to

correct the Hardwick court’s clerical error that, absent the error, the Nevada City

Rancheria would have been among the parties whose claims were dismissed

without prejudice by the 1983 Stipulation. By granting Appellants’ motion nunc

pro tunc, the district court merely corrected the record to make it “reflect what the

[Hardwick] court actually intended to do at an earlier date, but which it did not

sufficiently . . . accomplish due to some error or inadvertence.” Id. The district

court’s actions here fell well within the authority recognized in Sumner.

      We are not persuaded by Appellants’ argument that a court lacks authority to

correct an error nunc pro tunc if the correction would adversely affect a party’s

“substantive” right. Appellants cite no case that has so held. Indeed, in United

States v. Inocencio, 328 F.3d 1207 (9th Cir. 2003), we affirmed a district court’s

authority to correct an earlier failure to revoke a defendant’s naturalization nunc

pro tunc, where such revocation should have (but for a clerical error) followed

automatically from the defendant’s conviction for naturalization fraud. Id. at

1208–11. The later revocation of naturalization clearly affected the defendant’s

substantive rights in Inocencio. Accordingly, we reject Appellants’ argument that

the district court erred because correcting the Hardwick court’s error nunc pro tunc


                                          -3-
restarted the statute of limitations on Appellants’ current claims as of 1983—thus

rendering Appellants’ present action untimely.

      In sum, we conclude that the district court neither exceeded its jurisdiction

nor abused its discretion in granting Appellants’ motion to correct a clerical error

nunc pro tunc.

                                           II.

      Appellants next argue that the district court erred in permitting the

government to raise the APA’s statute of limitations as an affirmative defense. We

review de novo whether an affirmative defense has been waived, Owens v. Kaiser

Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001), and again find no

error in the district court’s analysis. The government timely asserted the APA’s

six-year statute of limitations in both its answer to Appellants’ original complaint

and in its answer to Appellants’ first amended complaint. The government

therefore timely raised that defense. See Fed. R. Civ. Proc. 8(c).

      No law supports Appellants’ position that waiver of a statute of limitations

defense in an earlier action bars the assertion of that defense in a different action,




                                           -4-
filed nearly forty years later.2 The cases Appellants cite merely hold that “[t]he

filing of a class action tolls the statute of limitations as to all asserted members of

the class,” until, for instance, the class action is dismissed or the class decertified,

Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 350 (1983) (internal quotation

marks omitted), or a plaintiff opts out of the class, see Am. Pipe & Const. Co. v.

Utah, 414 U.S. 538, 550 (1974). Because we reject Appellants’ premise that the

Hardwick action remained pending (and the Nevada City Rancheria remained a

party to that action) until 2014, these cases do not compel a ruling in Appellants’

favor. Here, one of two things occurred: (1) the Nevada City Rancheria claims

were dismissed as of 1983 by the Stipulation, corrected nunc pro tunc, or (2) the

Nevada City Rancheria claims were dismissed in 1992, when the court entered a

“Judgment” closing the Hardwick case and finally disposing of “all” remaining

claims. Either way, the current action, filed in 2010, was time-barred by the

APA’s six-year statute of limitations.




       2
       Appellants are correct that the government waived any statute of limitations
defenses it may have had in the Hardwick action. The district court found—and
Appellants do not dispute—that Appellants’ claims relating to the Nevada City
Rancheria accrued in 1964 when the notice of termination of the Nevada City
Rancheria was published in the Federal Register. Cf. 28 U.S.C. § 2401(a). Thus,
the APA’s six-year statute of limitations had run before the 1971 Hardwick action
had been filed.

                                           -5-
       That the 1983 Stipulation dismissed Appellants’ and similarly situated

Rancherias’ claims without prejudice does not compel a different result. A

dismissal without prejudice does not indefinitely preserve a party’s right to bring a

new action. Nor does the 1983 Stipulation contain any provision that would

preclude the government from raising the statute of limitations as a defense in a

later action.

       In sum, there is no basis for finding that the government waived its statute of

limitations defense in the present action. The district court correctly dismissed

Appellants’ suit as time-barred.

                                         III.

       We need not reach Appellants’ argument that the government has waived its

laches defense. Regardless whether the government may raise that defense, the

district court’s order must be upheld on statute of limitations grounds.

       For the foregoing reasons, we AFFIRM the district court’s order dismissing

Appellants’ action.




                                          -6-